It gives me great
pleasure to deliver this statement on behalf of His
Excellency Ludwig Scotty, President of the Republic of
Nauru, who had to cancel his trip to New York at the
last minute due to pressing matters at home. President
Scotty has asked that I convey to the Assembly the
warm greetings and good wishes of the people and the
Government of Nauru, and his warmest congratulations
to you, Sir, on your assumption of the stewardship of
the Assembly. We assure you of Nauru’s fullest
cooperation in the deliberations that are ahead of us.
Through you, Mr. President, my delegation joins
previous speakers in congratulating Foreign Minister
Julian Hunte of Saint Lucia for a productive fifty-
eighth session of the General Assembly and for his
exemplary performance. As a member of the Alliance
of Small Island States (AOSIS), Nauru is extremely
proud to be associated with Saint Lucia and the
Caribbean Community, and it just goes to show that, as
is the case of our coconut trees, our potential is great.
However, a lack of resources has limited the capacity
to flourish of many more people like Julian Hunte from
the AOSIS region who are serving or have served in
international office.
We congratulate the Secretary-General for his
continued commitment to multilateralism as a means of
resolving our common problems and for his report on
the work of the Organization (A/59/1) over the past 12
months. However, it is discouraging to note that
peacekeeping activities have had to increase rather than
decrease. Human rights and humanitarian norms
continue to be violated as a result of armed conflict and
terrorism. Atrocious acts of terrorism against innocent
civilians, particularly women and children, continue to
tear the fabric of civility and the moral values on which
each and every society on this planet is founded.
Nauru sympathizes with those countries and
peoples who have suffered loss as a result of conflict
and terrorist acts. Nauru encourages peace in its Asia-
Pacific neighbourhood, and expresses the hope that,
whatever their differences, China and Taiwan can
resolve them peacefully for the sake of the region’s
continued peace, stability and prosperity.
We support the Secretary-General’s bold
statement of position with respect to the mitigation of
armed conflicts generally, and those on the African
continent and in the Middle East in particular. We are
pleased to hear that, for the remainder of his term in
22

office, he will be focusing mainly on strengthening the
rule of law and transitional justice. Nauru supports the
position the Secretary-General set out in his statement
last week at the 3rd meeting, when he said
“It is by reintroducing the rule of law, and
confidence in its impartial application, that we
can hope to resuscitate societies shattered by
conflict. It is the law, including Security Council
resolutions, which offers the best foundation for
resolving prolonged conflicts — in the Middle
East, in Iraq and around the world.”
The democratization of governance, the
application of accountability and transparency and the
protection of minorities and the vulnerable are
complementary elements of ruling under law.
Nauru, like other Member States, looks forward
with anticipation to the report of the Secretary-General
on the findings of the High-level Panel on Threats,
Challenges and Change to be finalized later this year.
The Panel has been charged with the task of reviewing
threats to peace and security, as well as other global
challenges, insofar as they may influence or connect
with those threats. Nauru continues to believe that
multilateralism is the key to resolving contemporary
problems in all of their complexity. Hence, it is
important that the recommendations of the High-level
Panel reinforce that point and that the proposals are
doable and add value to the reform programmes that
are already in the pipeline, including the revitalization
of the General Assembly.
My delegation has stated in previous debates that
it agrees fully with the reform of the Security Council.
The fresh approach initiated by the President of the
General Assembly at its fifty-eighth session has, to
some extent, injected life back into the debate by
focusing on key elements of the reform. It is our hope
that the Bureau will continue the push for the further
convergence of views by refining the choices that we
made during the fifty-eighth session. The formation of
an informal group of countries with aspirations to
permanent seats in an expanded Security Council is
interesting, and could prove to be a catalyst, expediting
the debate on expansion. Nauru can and will support
the aspirations of Germany, Japan and India to a
permanent seat in an expanded Security Council.
It is my delegation’s firm view, however, that
progress is being held hostage by those countries that
insist that the expansion should not be done without
either eliminating or modifying the veto power
accorded to permanent members of the Security
Council. Unless this difference in approach is
reconciled, time and energy spent on other elements of
the reform will be futile.
The revitalization of the General Assembly must
have at its heart the maximization of opportunity for
equitable representation by all Member States in the
major organs of the United Nations and its committees
and to ensure that their programme of work allows for
the full participation of members, particularly the small
States. In that regard, the proposal to split the work of
the Main Committees of the General Assembly into
two segments over a six-month period would allow
small States like Nauru, which has only two diplomatic
staff, to increase its participation. Nauru would
therefore support such a proposal when further
deliberations take place later in the session.
Nauru would note that its position is consistent
with the United Nations core principle of universality,
which calls on us all to be ever-mindful of the views of
those countries seeking expanded responsibilities in
international affairs. Countries that have sterling
records in democracy, human rights, peace and the
principle of freedom should have their achievements,
as well as their capacities, appropriately recognized.
As a small island developing State in the Pacific
Ocean, Nauru aligns itself with the interventions
already made by the leaders of countries of the
Alliance of Small Island States who have spoken
before me on the concerns and challenges that we, the
small-island big-ocean developing States, are facing.
Nauru bears all the unique characteristics of a small
island State: smallness in both land area and
population, lack of resources, remoteness and
vulnerability to exogenous forces, whether man-made
or natural.
The devastation of Niue by Cyclone Heta and the
disastrous hurricane destruction in Caribbean countries
this year are stark reminders of the vulnerability of
island States. Nauru joins others in expressing its
deepest sympathy for the loss of life and property in
the affected countries of the Caribbean and the
southern coastal states of the United States of America.
Against that background, my delegation would
like to focus on what it considers to be a spanner in the
wheel of negotiations on an outcome strategy paper for
the International Meeting to Review the
23

Implementation of the Programme of Action for the
Sustainable Development of Small Island Developing
States, to be held in Mauritius. It appears to us that the
programme for political recognition of the special case
of small island developing States (SIDS), as outlined at
the Barbados Conference in 1994, and reinforced in
New York during the five-year review held in 1999, as
well as in chapter VII of the Johannesburg Plan of
Implementation, has taken a backseat in the
negotiations to generic undertakings made at other
international conferences on development since
1999 — in particular, the Millennium Development
Goals of 2000 and the Monterrey Consensus of 2002.
Benchmarking the SIDS outcome strategy paper to the
latter agreed texts would be hypocrisy of a high order
insofar as political acceptance of SIDS as a special
case is concerned. Indeed, the slow progress in the
implementation by many small island developing
States of the measures called for in those texts is but a
true reflection that our problems are SIDS-specific and
go deeper than the generic issues of development.
Nauru is also concerned that some of the
development partners would skew the review into one
addressing SIDS-Millennium Development Goal
performance instead of SIDS performance on the
Barbados Programme of Action. I believe that our
concern has to an extent been warranted and therefore
my delegation would like to use this opportunity to
remind our partners that the review is about identifying
and solving the failure of small island developing
States to accomplish agreed development programmes
under the Barbados Plan of 1994; and it’s about how
you, our development partners, can help SIDS to attain
those goals. It is therefore our sincere hope that the
third and critical round of negotiations scheduled in
early October will be conducted in the right spirit and
with better understanding.
The Pacific Islands Forum continues to be the
vehicle for regional cooperation and collaboration
among the 16 Pacific Island countries of the Central
and Western Pacific. It approved the terms of reference
for the Pacific plan at the Apia Forum last month to
revitalize the Forum and to make it more effective in
its response to the needs of the peoples of the region.
Issues such as climate change, peace and security, the
economic and social development of our peoples and
the protection and sustainable use of the environment
and our natural resources are still the priorities of the
Forum.
Nauru welcomes the admission of the Kingdom
of Thailand as the thirteenth member of the Forum’s
dialogue partners. That group of countries, along with
the European Union, individual member countries of
the EU and the United Nations specialized agencies
and programmes, are critical to the development of the
region as they provide the necessary financial backing.
During the session, cooperation between the United
Nations and the Pacific Islands Forum will be
considered under item 56 (q) of the General
Assembly’s agenda. The Pacific Island Forum group at
the United Nations looks forward to working closely
with Member States to develop and expand the areas of
its cooperation with them, pursuant to a draft
resolution that will be presented to the Assembly in
due course.
Nauru, like the other low-lying small island
States, sees the Kyoto Protocol as its means of
salvation from the sea-level rise and climate change
that threaten to devastate its already fragile ecosystem,
so essential to the livelihood and culture of its people.
My delegation understands that the Russian Federation
stands between the Kyoto Protocol’s coming into force
and its continuing to linger in the wilderness. Nauru
welcomes the statement by the Foreign Minister of the
Russian Federation that President Putin has ordered
serious consideration of Russia’s ratification of the
Protocol. That is a step forward from last year.
A healthy Pacific Ocean and the sustainable use
of its natural resources, including the highly migratory
fish stocks, are also critical to our livelihood. We in the
Pacific have “walked the walk” on those issues by the
development of an ocean policy to guide us in the
management of our part of the Pacific Ocean and to
form the framework for future regional ocean-related
initiatives. The Convention on the Conservation and
Management of Highly Migratory Fish Stocks in the
Western and Central Pacific Ocean, which provides a
comprehensive regime for the management of the
region’s highly migratory fish stock both in our
exclusive economic zone and on the high seas, has
come into force. In addition, the trans-shipment of
nuclear waste through our waters is of great concern to
many of the island countries because of the damage it
could cause.
One of the positive outcomes of the Pacific
Islands Forum meeting last month was the decision of
the Forum leaders to intervene in the internal economic
crisis in Nauru at the request of our Government and
24

consistent with the terms of reference of the Forum’s
Biketawa Declaration of 2000. Our crisis lies largely in
the fact that two thirds of our workforce are in the
employ of the Government and its agencies. Those
employees have not been paid a regular salary for over
a year now. At irregular intervals either A$ 100 in food
vouchers or A$ 30 to A$ 50 in cash to purchase food
has been paid out, compared with the basic wage of
A$ 350 — or about US$ 250 — per fortnight. The
average family size on Nauru is around six people. A$
50 cash fortnightly is equivalent to US$ 0.42 per
family member per day and is well below the United
Nations-defined abject poverty level of US$ 1 a day.
The fact that many Nauruans can harvest food
from the sea and the land, however limited, coupled
with our culture and tradition of sharing, has meant
that despite the lack of cash our people eat at least once
a day. The real problem concerns the level of daily
nutritional intake, particularly for children, as one
cannot buy imported commodities such as fruits and
vegetables and hygienic supplies. The situation is
exacerbated by the fact that Nauru imports 90 per cent
of all food and other essential items. Accordingly, food
security in the medium to long term is a serious
concern as there is no form of agricultural activity on
Nauru.
Nauru’s recovery cannot be possible without the
establishment of reputable financial institutions on
Nauru and the lifting of the restrictions on financial
transactions between the international community and
Nauru. That will not happen if Nauru continues to be
subjected to countermeasures and blacklisting by the
Financial Action Task Force (FATF). Despite the
outlawing of the registration of foreign banks some 12
months ago, Nauru has not been successful in its
appeal no longer to be the subject of countermeasures
as a first step, although there has been incremental
progress towards that goal over the same period.
Following the visit by the International Monetary Fund
early this year, Nauru has, for the fourth time, passed
an anti-money-laundering law that now supersedes
previous laws. We have participated in FATF regional
reviews but, despite strong support provided by actions
taken on advice, we seem to have failed at the plenary
review.
As I speak, the Parliament of Nauru is
considering the passage of three bills addressing issues
raised by the FATF: the counter-terrorism and
transnational organized crime bill, the proceeds of
crime bill and the mutual assistance in criminal matters
bill. We are confident that the passage of those bills,
the prioritizing of related issues through the
appointment of an anti-money-laundering national
coordinating committee — which also comprises the
Australian official appointed as secretary for
finance — and the coordinating committee’s face-to-
face meeting with FATF’s Asia-Pacific Working Group
in Brunei next week will bring us closer to our
objective of being de-listed. We will persevere, as we
know that, in the end, we will prevail.
The intervention by the Pacific Islands Forum is
seen as pre-empting the possibility of the economic
crisis escalating into a security and safety issue for the
Nauruan people and for the region. Teams of regional
experts representing the Forum and Australia have
visited Nauru on a fact-finding mission, and we will be
reporting to the leaders in due course, which will
include recommendations on the type of assistance and
the manner in which it should be rendered. While the
proposal, which is to be formally known as Pacific
Regional Assistance to Nauru, is being finalized, the
Forum has agreed to provide, in the immediate future,
capacity-building assistance in the justice, judicial,
financial audit and national planning sectors, as well as
transportation for the health and education sectors and
a small cash grant to assist with public-sector wages.
That assistance is complementing the aid
provided separately by Australia, which has deployed
Australian finance and treasury officials to head the
Nauru Department of Finance, and the deployment,
next month, of Australian police to take command of
the Nauru Police Force. Indeed, as I speak, the
Parliament of Nauru is also considering a reform
budget designed with the assistance of Australian
finance and treasury officials. That budget includes
harsh but realistic measures as a preliminary but
decisive step towards stabilizing, and eventually
rebuilding, the economy and society of Nauru.
For the same reasons, the Government of Nauru
wrote to the Secretary-General in August of this year to
alert him of the looming crisis in Nauru and to request
assistance from the United Nations system to help to
alleviate the plight of the Nauruan people. President
Ludwig Scotty and Foreign Minister David Adeang
may be visiting New York in the latter part of October
to meet with the Secretary-General and relevant United
Nations bodies on this matter. My Government looks
forward to receiving a positive response from the
25

United Nations system, in the same manner as it did
from the Pacific Islands Forum.
In conclusion, the fifty-ninth session has critical
work ahead of it, such as the International Meeting for
the 10-year Review of the Barbados Programme of
Action, the introduction and deliberation on the
findings of the High-Level Panel constituted by the
Secretary-General, the review of the Treaty on the
Non-Proliferation of Nuclear Weapons, the
preparations for the 5-year review of the Millennium
Declaration and its Goals and the continuation of our
deliberations on the revitalization of the General
Assembly and of the reform of the Security Council, to
name but a few items.
As the Secretary-General has stated, the United
Nations is at a fork in the road in terms of its relevance
as an organization of nations seeking common
solutions to common problems. The next 12 months
will determine whether we, the united nations of the
world, continue on the road where “business as usual”
is the mode of operation or whether we follow the road
of multilateralism as the principal rule of our
engagement. The statements thus far indicate the latter,
but we have heard that before.